Exhibit 10.1

HYATT HOTELS CORPORATION

Performance Share Unit Award

The following sets forth the terms of the Hyatt Hotels Corporation Performance
Share Unit (“PSU”) Award to you:

 

GRANT:   Participant:    

Target Award

(in Shares):

    Date of Grant:   PERFORMANCE CONDITIONS:  

Performance

Period:

  [INSERT PERFORMANCE PERIOD]   Earning of Award and Payment Date:   The PSUs
are earned (or not) based on achievement relative to the Performance Goal set
forth in this Agreement. To the extent that the Performance Goal is met, then
any earned PSUs (and any earned Dividend Equivalents thereon) shall be paid to
the Participant by March 15 of the year following the last day of the
Performance Period, provided that the Participant remains in the employment or
service of the Company through the last day of the Performance Period (except
for a termination of employment or service due to death, Disability or
Retirement, or in the event of a Change in Control as provided below).

The Performance Share Unit Award that is described and made pursuant to this
Performance Share Unit Award (this “Award”) is issued under the Amended and
Restated Hyatt Hotels Corporation Long-Term Incentive Plan (as amended from time
to time, the “Plan”). By acknowledging and accepting this Award, you agree to be
bound by the terms and conditions herein, the Plan and all conditions
established by the Company in connection with awards issued under the Plan. In
order to vest in the Award you must accept this Award within 30 days of the date
that you are notified of it. If you fail to accept this Award within 30 days of
the date of notification, the Award will be cancelled and forfeited.



--------------------------------------------------------------------------------

Company; Defined Terms:   

Except as the context may otherwise require, references to the “Company” shall
be deemed to include its subsidiaries and affiliates.

 

To the extent not defined herein, capitalized terms shall have the meanings
ascribed to them in the Plan.

Determination of Number of Performance Share Units Earned:   

The number of PSUs earned, if any, for the Performance Period shall be
determined as follows:

 

Earned PSUs = Payout Percentage x Target Award

 

The “Payout Percentage” is based on achievement with respect to [INSERT
PERFORMANCE GOAL] (the “Performance Goal”) over the Performance Period,
determined at the end of the Performance Period, in accordance with the
following table:

 

     Below
Threshold     Threshold     Target     Maximum  

[Performance Goal]

        

Payout Percentage

     0 %      25 %      100 %      200 % 

 

  

Achievement between threshold and target and between target and maximum will be
interpolated linearly.

 

All PSUs that are not earned at the end of the Performance Period shall be
forfeited.

 

The Committee shall have the sole authority and discretion to determine the
achievement level of the Performance Goal and the number of PSUs earned at the
end of the Performance Period, including the discretion to adjust the actual
achievement of the Performance Goal by the Company to reflect one or more of the
following: (i) items related to a change in accounting principles; (ii) items
relating to financing activities; (iii) expenses for restructuring or
productivity initiatives; (iv) other non-operating items; (v) items related to
acquisitions; (vi) items attributable to the business operations of any entity
acquired by the Company during the Performance Period; (vii) items related to
the disposal of a business or segment of a business; (viii) items attributable
to any stock dividend, stock split, combination or exchange of stock occurring
during the Performance Period; (ix) any other items of significant income or
expense which are determined to be appropriate adjustments; (x) items relating
to unusual or extraordinary corporate transactions, events or developments;
(xi) items relating to changes in tax laws; (xii) items relating to major
partnership arrangements; (xiii) items relating to gains or losses for
litigation, arbitration and contractual settlements; or (xiv) items relating to
any other unusual or nonrecurring events or changes in applicable laws,
accounting principles or business conditions.

 

2



--------------------------------------------------------------------------------

   [INSERT DEFINITION OF PERFORMANCE GOAL] Settlement and Payment of PSUs:   
Except as otherwise provided upon a Change in Control, any earned PSUs shall be
settled and shares of Common Stock delivered to the Participant by March 15 of
the year following the end of the Performance Period (the “Payment Date”).   
Except as otherwise provided below in the event of a Change in Control,
settlement will be accomplished through the issuance of shares of Common Stock
to the Participant equal to the number of PSUs earned and to be settled and
paid. The issuance of shares of Common Stock will be subject to tax withholding,
as provided below. Termination of Service:   

Subject to the exceptions below, earned PSUs will be payable only if the
Participant remains in continuous Service (as defined below) with the Company
from the Grant Date through the last day of the Performance Period. “Service”
for purposes of this Award shall mean employment as an Employee, or service to
the Company as a Director or Consultant. Except as provided below, all unearned
PSUs will be forfeited and cancelled upon Termination of Service.
Notwithstanding the foregoing, the ability to earn PSUs will not be forfeited in
the following circumstances:

 

•        In the event of Termination of Service due to death or Disability (as
defined below), the Participant shall be eligible to earn PSUs as if the
Participant remained employed through the last day of the Performance Period.
For this purpose “Disability” shall mean either (i) the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, (ii) the Participant is by reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under the
Company’s long-term disability or other accident and health plan, or (iii) the
Participant is determined to be totally disabled by the Social Security
Administration.

 

•        In the event of Retirement (as defined in the Retirement Policy
Regarding Equity Vesting adopted by Hyatt Hotels Corporation) the Participant
shall be eligible to earn PSUs as if the Participant remained employed through
the last day of the Performance Period, provided, however, that the number of
PSUs shall be reduced by multiplying such amount by a pro-rata factor determined
by dividing the number of full months elapsed in the Performance Period through
the Participant’s date of retirement by the number of full months in the
Performance Period.

 

As described below, PSUs are subject to cancellation and forfeiture in the event
the Participant engages in certain “detrimental conduct” (as defined below).

 

3



--------------------------------------------------------------------------------

Change in Control:    In the event of a Change in Control during the Performance
Period, the PSUs will be deemed to have been earned at the greater of (a) the
Target Award level set forth above or (b) the number of PSUs that would be
payable based on the actual performance of the Company determined as if the date
of the Change in Control was the last day of the Performance Period. The PSUs
will become payable in shares of Common Stock or cash, as the Committee may
determine, within 60 days following the Change in Control. Notwithstanding the
immediately prior sentence regarding the timing of the payment of the PSUs, if
at the time of the Change in Control (i) the Participant is eligible for
Retirement, (ii) the Participant previously had a Termination of Service due to
Disability, or (iii) the PSUs are payable to the beneficiary of the Participant,
and the Change in Control is not a “change in control event,” as defined in
Treasury Regulation §1.409A-3(i)(5), then the earned PSUs will be paid by
March 15 of the year following the end of the Performance Period. Dividend
Equivalent Rights:    During the period beginning on the Grant Date and ending
on the last day of the Performance Period if the Company pays a cash dividend on
its Common Stock, then the Participant will automatically be granted, as of the
payment date for such dividend, the right to receive additional PSUs determined
by (a) multiplying the value of the dividends paid on a share of Common Stock
multiplied by the number of PSUs (“Dividend Equivalents”) subject to this Award
(including additional PSUs granted as a result of Dividend Equivalents) and (b)
dividing such Dividend Equivalents by the closing price of a share of Common
Stock on the dividend payment date. PSUs granted with respect to Dividend
Equivalents will be subject to the same performance conditions and terms as the
PSUs originally granted under this Award and will be distributed in shares of
Common Stock when, and if, and to the extent that the PSUs are settled and
distributed. The right to Dividend Equivalents will cease and be forfeited upon
the forfeiture and cancellation of the PSUs under this Award. Tax Withholding:
  

Unless paid in cash by the Participant at the time of settlement, the Company
will deduct or withhold from shares issuable upon settlement of the PSU a number
of shares of Common Stock having a Share Value equal to the amount sufficient to
satisfy the minimum statutory federal, state, foreign and local taxes and any
employment, disability, social welfare or other legally required withholdings.
Notwithstanding anything to the contrary herein, if the tax obligation arises
during period in which the Participant is prohibited from trading under any
policy of the Company or by reason of the Securities Exchange Act of 1934, then
the tax withholding obligation shall automatically be satisfied by the Company
withholding shares of Common Stock.

 

The Participant is encouraged to consult with a tax advisor regarding the tax
consequences of participation in the Plan and acceptance of this Award.

 

4



--------------------------------------------------------------------------------

Transferability of PSUs:    PSUs may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, provided that in the event of
the Participant’s death, shares deliverable or amounts payable with respect to
the PSUs shall be delivered or paid, as applicable, to the Participant’s
designated beneficiary. The Administrator will advise Participants with respect
to the procedures for naming and changing designated beneficiaries. Data
Privacy:    By acceptance of this Award, the Participant acknowledges and
consents to the collection, use, processing and transfer of personal data as
described below and in accordance with the Hyatt Global Privacy Policy for
Employees. The Company, its affiliates and the Participant’s employer hold
certain personal information, including the Participant’s name, home address and
telephone number, date of birth, social security number or other employee tax
identification number, salary, nationality, job title, and any equity
compensation grants or Common Stock awarded, cancelled, purchased, vested,
unvested or outstanding in the Participant’s favor, for the purpose of managing
and administering the Plan (“Data”). The Company and its affiliates will
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the United States, the European Economic Area, or elsewhere. The Participant
hereby authorizes them to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing participation in the Plan, including any requisite transfer of such
Data as may be required for the administration of the Plan on behalf of the
Participant to a third party with whom the Participant may have elected to have
payment made pursuant to the Plan. The Participant may, at any time, review
Data, require any necessary amendments to it or withdraw the consent herein in
writing by contacting the Company; however, withdrawing the consent may affect
the Participant’s ability to participate in the Plan and receive the benefits
intended by this Award. No Impact on Other Rights:    Participation in the Plan
is voluntary. The value of the PSUs is an extraordinary item of compensation
outside the scope of Participant’s normal employment and compensation rights, if
any. As such, the PSUs are not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pensions or retirement benefits or
similar payments unless specifically and otherwise provided in the plans or
agreements governing such compensation. The Plan is discretionary in nature and
may be amended, cancelled, or terminated by the Company, in its sole discretion,
at any time. The grant of PSUs under the Plan is a one-time benefit and does not
create any contractual or other right to receive any other grant of PSUs or
other awards under the Plan in the future. Future grants, if any, will be at the
sole discretion of the Company, including, but not limited to, the timing of the
grant, the form of award, number of shares of Common Stock subject to an award,
vesting, and exercise provisions, as relevant. Effect of Detrimental Conduct:   
In the event the Participant engages in “detrimental conduct” (as defined
below), the Participant shall forfeit all unvested and/or vested awards which
have not been exercised or otherwise settled under the Plan and all such awards
shall be null and void as of the date such detrimental conduct first occurs.

 

5



--------------------------------------------------------------------------------

  

Definition of Detrimental Conduct. The Participant will be deemed to have
engaged in detrimental conduct if in the reasonable, good faith determination of
the Administrator, the Participant has engaged in conduct constituting (1) a
felony; (2) gross negligence or willful misconduct in the performance of
Participant’s duties and responsibilities to the Company; (3) willful violation
of a material Company policy, including, without limitation, any policy relating
to confidentiality, honesty, integrity and/or workplace behavior, which
violation has resulted or may reasonably be expected to result in harm to the
Company, its stockholders, directors, officers, employees or customers;
(4) improper internal or external disclosure or use of confidential information
or material concerning the Company or any of its stockholders, directors,
officers, or employees which use or disclosure has resulted or may reasonably be
expected to result in harm to the Company; (5) publicly disparaging the Company
or any of its stockholders, directors, officers or employees; and/or (6) willful
violation of any material agreements with the Company entered into by the
Participant in connection with or pursuant to the Plan.

   Determination of Detrimental Conduct. Upon a reasonable, good faith
determination that detrimental conduct has occurred, the Administrator shall
give the Participant written notice, which shall specify the conduct and the
date of the conduct. Any dispute concerning the matters set forth in the notice
shall be decided under the procedures in the Plan.

PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE PERFORMANCE SHARE UNITS AWARDED
PURSUANT TO THIS AGREEMENT ARE EARNED ONLY BY CONTINUING EMPLOYMENT AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OR
ACQUIRING SHARES HEREUNDER) AND BY ACHIEVEMENT OF THE PERFORMANCE GOAL AND BY
COMPLIANCE WITH PARTICIPANT’S VARIOUS OBLIGATIONS UNDER THIS AGREEMENT.
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT, NOR
IN THE PLAN SHALL CONFER UPON PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUATION
OF EMPLOYMENT BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE PARTICIPANT’S EMPLOYMENT
AT ANY TIME, FOR ANY REASON OR NO REASON, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT ADVANCE NOTICE EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW.

 

Participant:

 

 

Date:

 

 

 

6